Citation Nr: 9934532	
Decision Date: 12/10/99    Archive Date: 12/16/99

DOCKET NO.  98-04 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

Entitlement to service connection for bilateral hearing loss.

Entitlement to an increased evaluation for herniation of the 
muscle tissue of the anterior right leg, currently evaluated 
as 10 percent disabling.

Entitlement to an initial evaluation in excess of 10 percent 
for damage to the sural nerve of the right leg.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied the benefits sought on appeal.  The 
veteran had active service from February 1950 to January 
1954.


REMAND

In November 1997, the RO received a VA Form 9 reflecting the 
veteran's request to appear before the Board sitting at the 
RO.  The veteran was afforded a hearing before an RO hearing 
officer in December 1997.  In February 1998, the RO received 
another VA Form 9 which indicated conflicting requests for a 
hearing:  in one portion of the form the veteran indicated 
that he did not seek a hearing before a Member of the Board 
of Veterans Appeals, while in another portion he indicated 
that he wanted a hearing at the RO before a Member of the 
Board.  Finally, in April 1998, the RO received another VA 
Form 9 that indicated that the veteran did not seek a further 
hearing.

In light of the conflicting requests (dated after an RO 
hearing) for a hearing before a Member of the Board sitting 
at the RO, the Board finds that clarification of the 
veteran's request must be made prior to a Board decision, and 
thus, the veteran's claims are REMANDED for the following 
action:





The RO is requested to attempt to clarify 
whether the veteran is seeking a Board 
hearing on the issues on appeal.  If the 
veteran no longer desires such a hearing, 
the RO should clearly document the claims 
file accordingly.  If the veteran is 
seeking a hearing before the Board at the 
RO, the RO is requested to schedule the 
veteran for such a hearing.

Thereafter, the case should be returned to the Board for 
further review.

The purpose of this REMAND is to ensure that due process 
requirements are met, and the Board does not intimate any 
opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).
No action is required until he is notified.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


